EXHIBIT 10.1

 

[First Horizon logo graphic]

 

November 14, 2008

 

William C. (BJ) Losch, III

10813 Congressional Club Drive

Charlotte, North Carolina 28277

 

Dear BJ:

 

We are pleased to offer you the position of EVP – Chief Financial Officer
(subject to approval by the Board of Directors) of First Horizon National
Corporation (“FHN”). Your previous experience and professional goals indicate
that you have the potential to be a high-performing employee. We look forward to
having you join our team!

 

Here are the details of this offer:

 

Title:

EVP, Chief Financial Officer

Salary:

$400,000

 

Start Date:

TBD

 

 

You will also be able to participate in our corporate benefits package that we
call Total Compensation. Your Total Compensation includes a variety of resources
to help you in Managing Your Family, Money, Health and Career. Health and Dental
coverage, Flexible Spending Accounts, the FHN 401(k) Savings Plan with
company-matching after one year of service, and Group Life Insurance are just
some of the benefits included. You will hear more about our benefits and
resources during your first week with FHN.

 

This offer of employment includes the following:

 

 

•

Cash signing bonus. You will be paid $350,000 (less applicable taxes) within 30
days of your start date. By accepting the signing bonus, you agree that if you
voluntarily terminate your employment within 12 months of your hire date you
will reimburse our organization the signing bonus in full upon termination.
Also, by accepting the signing bonus, you agree that if you voluntarily
terminate your employment at any time from the first day of the 13th month up
through the last day of the 24h month after your hire date you will reimburse
our organization 50% of your signing bonus upon termination.

   

 

•

Relocation benefit. You will be assigned a relocation counselor who will assist
you with your move and provide you with details about your relocation package.
The company agrees to purchase your current home under this program if it is not
sold within a reasonable amount of time.

   

 

•

Change in Control. You will be eligible to receive a change in control severance
benefit. Initially, you will be offered an agreement which provides that if you
are involuntarily terminated within 36 months following a change in control of
First Horizon National Corporation, you would receive a severance payment of
three times salary and bonus, subject to the cap on overall severance benefits
imposed as a result of the company’s participation in the Troubled Asset Relief
Program (TARP). Details of the arrangement will be included in the agreement.
The agreement does not include an excise tax gross-up feature.

   

 

•

TARP Agreement. The company is a TARP participant. As a condition to this offer
of employment, before your start date you will be required to sign our standard
agreement which, among other things, limits severance compensation and provides
for company clawback rights under certain circumstances, all in conformity with
the requirements of the TARP.

 

 

 

•

Management Incentive Plan (MIP) bonus. Subject to the company reaching
satisfactory profitability goals and your achievement of assigned performance
goals, you are eligible for a bonus commensurate with your position under our
executive annual bonus plan. Currently, that bonus is targeted at 75% of your
annual base salary. Any employee receiving a bonus must be employed with the
company at the time bonuses are paid. Historically, bonuses have been paid in
late February or early March. You will be eligible for your first bonus for
calendar year 2009, which is expected to be payable 1st quarter 2010.

 

 


--------------------------------------------------------------------------------

 

 

•

Equity Program. You will be eligible to participate in our management equity
program. Your first annual grant will be in the 2009 grant cycle (historically
in the first four months of the year) and your annual target in the 2009 cycle
will be 125% of salary.

   

 

•

Deferred Compensation Plan. You will be eligible to participate in our deferred
compensation plan.

   

 

•

Survivor Benefits. You will be eligible to receive survivor benefits. Currently,
the executive survivors benefit is 250% of salary while active and 200% of
salary following qualified retirement.

   

 

•

Executive Supplemental Long-term Disability. You will be eligible to receive
disability benefits. Currently, the executive program provides $5,000 per month
supplemental disability benefit.

   

 

•

Executive Financial Counseling. You will be eligible to receive an executive
financial counseling benefit. Currently, the program provides annual
reimbursement up to $5,000 for financial counseling and tax preparation
services. The allowable reimbursement is $7,500 in the first year if you engage
a new financial counseling firm.

 

 

Your employment is "at will," which means either you or the company can
terminate it at any time, with or without cause. This letter does not create any
contract of employment for any specific length of time. The company reserves the
right to change compensation & benefits plans and programs from time to time.
Also, this offer is contingent upon the confirmation and successful completion
(negative test results) of a drug screen test, application, reference check,
criminal background verification, fee reimbursement agreement, satisfactory
related party transaction disclosure, and receipt of a copy of all college-level
or higher diplomas that you have earned.

 

We hope that you find the details in this offer letter to be acceptable. To
confirm your acceptance of this offer, please fax me a signed & dated copy of
this offer letter to 901-523-5646.

 

If you have any questions, please contact me at (901) 523-5192.

 

Sincerely,

 

/s/ John Daniel

John Daniel

Executive Vice President, Human Resources

 

Cc:Employee Services File

Payroll

 

 

 

Acknowledged

 

/s/ William C. Losch, III

11/18/08

 

Candidate’s Signature

Date

 

Please return signed and dated letter to:

 

John Daniel

901-523-5646 (fax)

 

 

 

 

[First Tennessee logo]

[First Horizon logo]

 

 

 